  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                              CRIMINAL ACTION


 v.                                                    NO.    12-1


 TROY HANKTON                                          SECTION: “F”


                             ORDER AND REASONS


      Before the Court is Troy Hankton’s pro se motion for a

sentence reduction or release on home confinement. For the reasons

that follow, the motion is DENIED.


                                  Background

      For over a decade, Troy Hankton dealt drugs and acted as a

“gunman” for the Hankton Group——a New Orleans-based racketeering

enterprise whose members murdered, bribed, laundered money, and

sold drugs. Hankton’s duties apparently included shooting patrons

of local snowball stands. But Hankton now says he is a “nonviolent

offender,” and he seeks a sentence reduction or release on home

confinement. Neither is appropriate.

      In summer 2014, a grand jury returned a third superseding

indictment charging Hankton with three felonies. Count one charged

him   with   engaging   in    a    Racketeer   Influenced    and   Corrupt

Organizations Act conspiracy, in violation of 18 U.S.C. § 1962(d).
                                      1
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 2 of 10



Count two charged him with knowingly and intentionally conspiring

to distribute 280 grams or more of crack cocaine, five kilograms

or more of powder cocaine, one kilogram or more of heroin, plus a

quantity of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), 841(b)(1)(D), and 846. And count three charged him

with conspiring to possess firearms during and in relation to a

crime of violence and a drug trafficking crime, in violation of 18

U.S.C. § 924(o).

     Almost two years later, in spring 2016, Hankton pleaded guilty

to count three. In exchange, the government dismissed counts one

and two. Hankton was fortunate. For count two carried a maximum

penalty of life imprisonment; the plea allowed him to avoid a life

sentence. As part of his plea, Hankton admitted that he belonged

to a violent gang that sold drugs. He also admitted shooting a man

at a snowball stand to further the gang’s objectives.

     Hankton’s   Guidelines     imprisonment    range   was   168   to   210

months. His base offense level was 33, the offense level for

attempted murder, because of the snowball-stand shooting. The

Probation Office applied a two-level enhancement under Guidelines

§ 2A2.1(b)(1)(B) because the victim of the shooting sustained

serious bodily injury.

     In fall 2016, the Court sentenced Hankton to 168 months

imprisonment.    Hankton   is   now   housed   at   Federal   Correctional


                                      2
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 3 of 10



Institution Oakdale I, and his projected release date is December

5, 2023. He is 35 years old and, according to his medical records,

in relatively good health.

     In spring 2020, Hankton filed with the Bureau of Prisons a

request for home confinement and compassionate release. He said

that, because he has epilepsy, and COVID-19 “attacks your lungs,”

he is “at serious risk.” The Bureau of Prisons disagreed. It denied

the request for home confinement because Hankton was convicted of

a crime of violence, and it denied the request for compassionate

release because Hankton “did not meet the criteria.”

     Now, Hankton moves for a sentence reduction or release on

home confinement due to COIVD-19 concerns. His pro se motion is

unhelpful; it contains no case-specific reasons supporting the

relief he requests. In a later filing, however, Hankton claims to

suffer from epilepsy and high blood pressure——conditions that, in

his view, place him at a greater risk of succumbing to COVID-19.




                                   3
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 4 of 10



                                   I.

     First, Hankton moves for a sentence reduction under 18 U.S.C.

§ 3582(c)(1). 1   He is ineligible for one.


                                   A.

     Applied here, § 3582(c)(1) is straightforward. 2 The Court may

reduce   Hankton’s   prison    term       based   on   two   findings:   (1)

“extraordinary and compelling reasons warrant” a reduction; and

(2) a reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). 3

In so finding, the Court must “consider[] the factors set forth in

section 3553(a) to the extent that they are applicable.” Id.

Hankton, as the movant, must show that a § 3582(c) sentence

reduction is warranted. See United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016). He has not done so.



     1 The First Step Act of 2018 amended 18 U.S.C. § 3582(c) to
allow prisoners to move for compassionate release on their own
behalf. See PUB. L. NO. 115-391, 132 STAT. 5239. Before the
amendment, only the Director of the Bureau of Prisoners could move
for compassionate release.
     2 The administrative exhaustion requirement of 18 U.S.C. §
3582(c)(1)(A) is met because 30 days have passed since the warden
of Federal Correctional Institution Oakdale I received Hankton’s
request for compassionate release or home confinement.
     3  Hankton is ineligible for relief under sub-section (ii)
because he is not “at least 70 years of age,” and he has not
“served   at   least  30  years  in   prison[.]” 18   U.S.C.  §
3582(c)(1)(A)(ii).

                                      4
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 5 of 10



                                   1.

     To begin, no “extraordinary and compelling reasons” warrant

a reduction of Hankton’s sentence. Three types of reasons can be

“extraordinary and compelling”:(1) a medical condition; (2) age;

and (3) family circumstances. U.S.S.G. § 1B1.13, Application Note

1. Hankton invokes only the first type——a medical condition.

     A defendant’s medical condition can be an “extraordinary and

compelling reason” if it is a “terminal illness.” U.S.S.G. §

1B1.13,    Application   Note   1(A)(i).   Hankton’s   alleged   medical

conditions——epilepsy and high blood pressure——are not “terminal

illness[es].”

     A defendant’s medical condition can also be an “extraordinary

and compelling reason” if:

     (1)    The defendant
                 (a) suffers from “a serious physical injury or
                 medical condition”;
                 (b) suffers from “a serious        functional   or
                 cognitive impairment”; or
                 (c) experiences “deteriorating physical or
                 mental health because of the aging process”;
                 and
     (2)    The injury or condition or deterioration in mental
            or physical health “substantially diminishes the
            ability of the defendant to provide self-care
            within the environment of a correctional facility
            and from which [the defendant] is not expected to
            recover.”

U.S.S.G. § 1B1.13, Application Note 1(A).

                                    5
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 6 of 10



      Hankton    does    not    identify   a   “functional     or   cognitive

impairment” or a deterioration in health due to aging. Nor can he.

He is 35, and his medical records show no impairments——functional

or cognitive. He appears to contend, however, that his epilepsy

and high blood pressure are “serious medical conditions” that

combine to create an “extraordinary and compelling reason” for a

sentence reduction. He is mistaken.

      The Center for Disease Control and Prevention has identified

seven conditions that place a person at an increased risk of

developing a severe illness from COVID-19; epilepsy and high blood

pressure are not among them. See Centers for Disease Control and

Prevention, Who Is At An Increased Risk of Severe Illness? (June

27,   2020), https://www.cdc.gov/coronavirus/2019-nCoV/index.html.

Although hypertension is one of the conditions that “might” place

a person at an increased risk of developing a severe illness from

COVID-19, id. (emphasis added), Hankton’s medical records do not

support   a    finding   that   his   hypertension    is   severe   enough   to

constitute an “extraordinary and compelling reason” for a sentence

reduction. And, tellingly, Hankton did not mention his alleged

hypertension when he requested compassionate release from the

Bureau of Prisons; he mentioned only epilepsy. So the Court rejects

Hankton’s contention that his alleged hypertension and epilepsy

qualify   as    “serious   medical     conditions.”    U.S.S.G.     §   1B1.13,

Application Note 1(A).

                                       6
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 7 of 10



     Even if the Court credited the contention, however, Hankton’s

alleged conditions would not combine to create an “extraordinary

and compelling reason” for a sentence reduction. 18 U.S.C. §

3582(c)(1)(A). That is because Hankton offers neither argument nor

evidence     to   support   a   finding   that   his   alleged   conditions

“substantially diminish” his ability “to provide self-care within”

the prison. U.S.S.G. § 1B1.13, Application Note 1(A).

     Accordingly, Hankton fails to show that “extraordinary and

compelling reasons warrant” a sentence reduction. 18 U.S.C. §

3582(c)(1)(A). He is thus ineligible for a sentence reduction under

§ 3582(c).

                                     2.

     Even if Hankton could show “extraordinary and compelling

reasons,” however, the Court would deny his request. For reducing

his sentence is not “consistent with applicable policy statements

issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A).

     The     “applicable    policy   statement[]”      is   United   States

Sentencing Guidelines § 1B1.13. It says that a court cannot reduce

a defendant’s sentence under § 3582(c)(1)(A) unless the court finds

that “[t]he defendant is not a danger to the safety of any other

person or to the community[.]” U.S.S.G. § 1B1.13(2).

     The Court cannot so find here. Hankton is a 35-year-old

veteran drug dealer and “gunman” who admitted shooting a man at a

                                      7
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 8 of 10



snowball stand. In support of his claim that he is no longer

dangerous,      Hankton        offers      only     empty      assurances      and

mischaracterizations of his criminal history. That will not do.

     Because Hankton fails to show that he “is not a danger to the

safety of any other person or to the community,” U.S.S.G. §

1B1.13(2),    the     Court    finds    that    granting    Hankton   a   sentence

reduction     would    not     be   “consistent      with    applicable     policy

statements issued by the Sentencing Commission[.]” 18 U.S.C. §

3582(c)(1)(A). Consequently, Hankton is ineligible for a sentence

reduction on this independent ground.

                                        * * *

     No “extraordinary and compelling reasons warrant” a reduction

of Hankton’s sentence. 18 U.S.C. § 3582(c)(1)(A). And granting him

a reduction would clash with “applicable policy statements issued

by the Sentencing Commission.” Id. The Court therefore denies

Hankton’s request for a § 3582(c)(1)(A) reduction. Having rejected

Hankton’s first request, the Court turns to his second.


                                          II.

     Next,    Hankton     moves     the    Court    to   release   him    on   home

confinement    under     the    Coronavirus       Aid,   Relief,   and    Economic

Security Act (CARES Act), PUB. L. NO. 116-136, 134 STAT. 281. The

Court declines.



                                           8
  Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 9 of 10



                                        A.

     The    Court    lacks    the   power    to     place    Hankton   on   home

confinement; that power belongs to the Bureau of Prisons alone.

See 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate

the place of the prisoner’s imprisonment[.]”).

     The CARES Act allows the Director of the Bureau of Prisons to

“lengthen the maximum amount of time for which [he] is authorized

to place a prisoner in home confinement” if “the Attorney General

finds    that   emergency    conditions      will    materially    affect   the

functioning     of   the   Bureau[.}”    CARES    Act,   §   12003(b)(2).   The

Attorney General has so found. See William P. Barr, Memorandum for

Director of Bureau of Prisons (Apr. 3, 2020). 4 So the Director of

the Bureau of Prisons may “lengthen the maximum amount of time for

which” he may place Hankton on home confinement, CARES Act, §

12003(b)(2), but this Court may not. See 18 U.S.C. § 3621(b). The

Court therefore denies Hankton’s request for release on home

confinement under the CARES Act.




     4 Available at
https://www.justice.gov/file/1266661/download.
                                        9
     Case 2:12-cr-00001-MLCF-MBN Document 2118 Filed 07/01/20 Page 10 of 10



                                     III.

        Hankton does not qualify for a sentence reduction under 18

U.S.C. § 3582(c), and the Court is without power to order that he

be released on home confinement under the CARES Act. Accordingly,

IT    IS   ORDERED:   that   Hankton’s   pro   se   motion   for   a   sentence

reduction or release on home confinement is DENIED.



                                  New Orleans, Louisiana, July 1, 2020


                                     ______________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




                                      10
